OVERTON, Justice.
We have for review Crews v. State, 603 So.2d 690 (Fla. 2d DCA1992), in which the district court addressed the same question we recently answered in Johnson v. State, 616 So.2d 1 (Fla.1993).1 In accordance with our decision in Johnson, we quash the decision of the district court in the instant case and remand this cause for resentencing.
It is so ordered.
BARKETT, C.J., and McDONALD, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.

. We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.